Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 01/26/22. Claims 1-3, 21, and 30-34 are currently pending in the application, with claims 30-34 having being withdrawn and claims 4-20 and 22-29 having being cancelled.  Accordingly, claims 1-3 and 21 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicants traversal of the Statutory rejection of claims 1-3, 5, 16-19, 21, and 27 and Obviousness Double Patenting (ODP) rejection of claims 1, 5, 16-19, and 27 over U.S. Patent 10,730,842 are acknowledged, but since applicant did not put forth any arguments against these rejections, the Statutory and ODP rejections are maintained for reasons of record as stated in the previous office action and re-stated below for applicant’s convenience.  

Applicant’s argument with respect to the 112(b) rejection over claims 1, 5, 16-19, and 27 has been fully considered.  Given that applicant has amended the claims, such rejection is now moot.  Consequently, the 112(b) rejection is hereby withdrawn.  


Applicant’s arguments with respect to the 112(b) rejection over claims 16-19 and 27 have been fully considered.  Given that applicant cancelled claims 16-19 and 27, such rejection is now moot.  Consequently, the 112(b) rejection over claims 16-19 and 27 is hereby withdrawn.  

Applicant’s arguments with respect to the112(a) rejection of claims 1-3, 5, 16-19, 21, and 27 have been fully considered.  Applicant argues that now that the claims have been amended, they are now sufficiently enabled. Such arguments are however not found persuasive as the examiner re-iterates the fact that while applicant amended the claims to render the compounds’ structure more definite, applicant’s claims of said compounds’ effectiveness in inhibiting other kinases are still not enabled.  As previously argued the examiner contends that applicant is enabled for the use of said compounds in inhibiting DYRK1A but not inhibition of contrasting and divergent kinases such as DYRK1B, DYRK2, CLK, and CLK2 activity.  Given that applicant has yet to provide any inhibitory tables for the aforementioned kinases other than DYRK1A, the examiner maintains that the claims still lack enablement.  


    PNG
    media_image1.png
    208
    296
    media_image1.png
    Greyscale
delineated in claim 1 
(see claim 1, 6th structure from left to right) wherein Lau recites compound 395 which anticipates the aforementioned structure wherein R3, R5, and R4 are H; R1 is a dimethoxy phenyl and R2 is a pyridine ring.  Since such formulae structure is still recited in claim 1, said claim is therefore anticipated and remains rejected.  

For the foregoing reasons, the rejections of record were indeed proper.   However, in view of applicant’s amendment and cancellation of claims 4-20 and 22-29, the following modified 112(a), 112(b) and 102 (a)(1) Final rejections are being made.  

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of U.S. Patent 10,730,842 (hereinafter Hulme US Patent No. ‘842).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to compounds of Formula (I-VIII) and Formula (X-XVI) that are useful in inhibiting DYRK1A activity.  The claimed invention and U.S. Patent application Hulme ‘842 are rendered obvious over another as the claimed invention teaches a broad genus of compounds of formula (I-VIII) and formula (X-XVI) wherein said compounds can inhibit DYRK1A activity whereas Hulme ‘842 teaches a subgenus of compounds of Formula (II) and their use in inhibiting DYRK1 activity.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of U.S. Patent No. 10,730,842.

Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, 12-15, and 21-22 of U.S. Patent application 17/280,763 (hereinafter Hulme US Patent No. ‘763).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to compounds of Formula (I-VIII) and Formula (X-XVI) that are useful in inhibiting DYRK1A activity.  The claimed invention and U.S. Patent application Hulme ‘763 are rendered obvious over another as the 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2-3 recite the limitation "the resulting compound is able to inhibit DYRK1A activity” in claim 2, line 3 and in claim 3, line 3.  Specifically, the claims contains no earlier recitation or limitation of “any resulting compound” as only specific structures and/or formulae are recited in claim 1.  Thus, it is unclear as to what resulting compounds the limitations were making reference to.  As a result, there is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims  1-3 and 21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 1, applicant first provides a generic definition for R and R’ on pg. 13 wherein said groups are independently secondary or tertiary amines consisting of a heterocycloalkyl group that is biosteric to secondary amine; and wherein R7 is selected from the group listed of pg. 14 of claim 1.  However, pg. 15 further provides specific moieties for R, R’ and R7 to be selected from.  Said recitation renders the claim and dependent claims thereof indefinite as it is unclear which recitation is the actual definition for R, R’ and R7.  Said recitation renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention and what the intended scope of the claims is.  See MPEP § 2173.05(d).  Appropriate correction is required.
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  



Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-3 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting DYRK1A protein with the compounds delineated in table 1, does not reasonably provide enablement for the use of every single compound of every formula delineated in claim 1 in the inhibition of DYRK1A, DYRK2, DYRK1B, CLK, and CLK2-CLK4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a compound of various Formulae delineated in claim 1, wherein the resulting compound is capable of inhibiting one or more of DYRK1A-related signaling, DYRK2 activity, DYRK1B activity; CMGC/CLK kinase activity; and CLK2-CLK4 activity.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of all diseases associated with DYRK1 activity.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a compound of various Formulae delineated in claim 1, wherein the resulting compound is capable of inhibiting one or more of DYRK1A-related signaling, DYRK2 activity, DYRK1B activity; CMGC/CLK kinase activity; and CLK2-CLK4 activity. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that some compounds of the various formulae in claim 1 were effective in inhibiting DYRK1A activity, nowhere in the specification did applicant demonstrate inhibition of any other kinases including DYRK1B, DYRK2, and/or CLK activity.  Since DYRK1A is known in the art to be involved in brain function while DYRK1B is known to be involved in muscle development, the examiner contends that inhibition of one kinase would not necessarily be effective in inhibition of a contrasting and functionally divergent kinase.  Thus, targets at one kinase would not necessarily result in inhibition of another kinase due to their contrasting function.  Given that applicant has yet to demonstrate inhibition of the aforementioned kinases, the examiner maintains that applicant has yet to enable the breadth of the claims.  
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “inhibition of various  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for inhibiting various kinases with the compounds of formulae (I-VIII) and (X-XVI) delineated in claim 1. No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the disclosed compounds, other than those listed in table 1 in the specification for inhibiting DYRK1 activity. The latter is corroborated by the working examples on pages 22-41.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of the aforementioned formulae (I-VIII) and (X-XVI) of claim 1 could be predictably used for inhibiting the aforementioned kinases’ activity as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lau et al. (WO 2017/044623 A1, previously cited).
Lau et al. teach compounds such as 6-3-imidazo[1,2-b]pyridazine and compositions thereof, and methods of treatment of diseases and/or conditions associated with Fyn kinase (see abstract and paragraph 0002).  Additionally, Lau et al. teach that Fyn kinase is viewed as an attractive therapeutic target for the treatment of various diseases inter alia Alzheimer’s disease and cancer (see paragraph 0008 and pg. 204, claim 25).  Importantly, Lau et al. teach various compounds that anticipate 
    PNG
    media_image2.png
    213
    498
    media_image2.png
    Greyscale
 
wherein * to R5 is C and * to R6 is N; R3, R5 and R4 are H as defined in the specification R1 is dimethoxyphenyl; and R2 is pyridine (instant claims 1, 5, and 16-19; see compound # 395, pg. 109).  

Accordingly, the teachings of Lau et al. anticipate claim 1.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/25/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.